     Case 2:20-cv-14983-CCC-MF Document 14 Filed 09/01/21 Page 1 of 5 PageID: 235




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY




                                                          Civil Action No. 20-14983 (CCC)
NOOR MOODNEY,

                        Plaintiff,
v.

CAROLE JOHNSON, in her official                                   OPINION
capacity as Commissioner of the
Department of Human Services for the
State of New Jersey, and STATE OF NEW
JERSEY,


                         Defendants.




      FALK, CHIEF U.S.M.J.

           Before the Court is Defendants’ motion to set aside default pursuant to Fed. R.

      Civ. P. 55(c) and for an extension of time to answer. (CM/ECF No. 10.) Plaintiff

      opposes the motion. The motion is decided on the papers. Fed.R.Civ.P. 78(b). For the

      reasons set forth below, the motion is granted.



                                        BACKGROUND

           Pro se Plaintiff Noor Moodney (“Plaintiff”), a deaf-blind person, filed this action

     against the State of New Jersey and its Department of Human Services Commissioner,
Case 2:20-cv-14983-CCC-MF Document 14 Filed 09/01/21 Page 2 of 5 PageID: 236




Carole Johnson (“Defendants”), alleging violation of his civil rights. Plaintiff claims that

Defendants denied him services and discriminated against him on account of his

disability in violation of the Americans with Disabilities Act of 1990, 42 U.S.C.A. §

12101 et seq., Rehabilitation Act of 1973, 29 U.S.C.A. § 701 et seq., and the Randolph-

Sheppard Vending Stand Act, 20 U.S.C. § 107 et seq.

       On January 12, 2021, Counsel from the Office of the Attorney General for the

State of New Jersey (“AG’s Office”) entered an appearance on the docket on behalf of

Defendants, and requested an extension of time until February 11, 2021, to either file an

answer or move to dismiss. The Court granted the AG’s request. Defendants did not file

a response to the Complaint. On February 22, 2021, default was entered against

Defendant Carole Johnson only. Two days later, Defendants moved to set aside the entry

of default and for an extension of time to answer the Complaint.

       In support of Defendants’ motion, the AG’s Office explained that it does not

automatically represent employees of the Department of Human Services, and that the

administrative process, including conflict checks, to make a determination regarding

representation following receipt of the Complaint often takes several weeks. The AG’s

Office states that due to the lengthy administrative process of gathering information to

answer or otherwise respond to the Complaint, Defendants failed to timely answer.

(Declaration of Beonica McClanahan at ¶¶ 4-10.)



                                       DISCUSSION

   Federal Rule 55(c) provides that the Court “may set aside an entry of default for
Case 2:20-cv-14983-CCC-MF Document 14 Filed 09/01/21 Page 3 of 5 PageID: 237




good cause. . . .” The “good cause” standard involves consideration of the following

factors: (1) whether the defendant has a meritorious defense; (2) whether the default

was the result of the defendant's culpable conduct; (3) whether the plaintiff will be

prejudiced. See Perry v. Bruns, 2013 WL 1285302, at *6 (D.N.J. Mar.26, 2013) (citing

United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984)). The

decision to vacate a default is left primarily to the discretion of the district court. See

U.S. Currency, 728 F.2d at 194. Courts disfavor defaults. Harad v. Aetna Cas. & Sur.

Co., 839 F.2d 979, 982 (3d Cir. 1988). “Any doubt should be resolved in favor of the

petition to set aside the [default] so that cases may be decided on the merits.” Medunic

v. Lederer, 533 F.2d 891, 894 (3d Cir. 1976).

       Upon consideration of the factors, the Court concludes that there is good cause

to vacate default.

       First, Defendants have asserted a meritorious defense. A meritorious defense is

demonstrated if the allegations of the defendant’s response, if established at trial, would

constitute a complete defense to the action. See U.S. Currency, 728 F.2d at 195. In

order to satisfy the burden of showing the existence of a meritorious defense, the

claimant need not conclusively prove his case. See Maxlite, Inc. v. M & C Lighting Ltd,

No. 12-4072, 2013 WL 6904055, *4 (D.N.J. Dec. 30, 2013). Defendants contend that

Plaintiff has failed to state a claim upon which relief can be granted and that his claims

are barred by the Eleventh Amendment. The immunity defense, if established, would

absolve Defendants of liability in this case. See U.S. Currency, 728 F.2d at 195.
Case 2:20-cv-14983-CCC-MF Document 14 Filed 09/01/21 Page 4 of 5 PageID: 238




       Second, Plaintiff will not be prejudiced. Prejudice “concerns the loss of

available evidence, whether there is increased potential for collusion or fraud, and

whether the plaintiff substantially relied upon the default.” See Ali v. Jersey City

Parking Authority, No. 13-2678, 2014 WL 1494578, *3 (D.N.J. April 16, 2014) (citing

Feliciano v. Reliant Tooling Co. Ltd., 691 F.2d 653, 657 (3d Cir. 1982)). There is no

showing that Plaintiff’s ability to pursue his claim has been hindered or that relevant

evidence has been lost so as to warrant denial of the motion to lift the default. See

Emasco Ins. Co. v. Sambrick, 834 F.2d 71, 73 (3d Cir. 1987). Nor is there any

indication that Plaintiff has substantially relied on the default. In fact, this case is in its

early stages. Default was entered less than six months ago and Defendants filed their

motion to vacate only two days after default was entered. Because judgment has not

been entered and the instant motion was filed in a timely fashion, the Court concludes

that Plaintiff will not suffer any real prejudice if the Court vacates the entry of default.

       Third, Defendants’ default was not the caused by bad faith. “[M]ore than mere

negligence [must] be demonstrated” in order to establish culpability sufficient to

preclude vacatur of default. Emacasco, 834 F.2d at 75; Appliances v. Tenavision, Inc.,

735 F.2d 1347 (D.N.J. 1982). A defendant’s conduct must have been “taken willfully or

in bad faith” to deny a motion to vacate default.” Chamberlain v. Giampapa, 210 F.3d

154, 164 ( 3d Cir. 2000). The Court finds nothing in the record that would suggest that

Defendants acted in bad faith. Here, the declaration of the AG’s Office submitted in

opposition to this motion details the process that is followed after an employee of the
Case 2:20-cv-14983-CCC-MF Document 14 Filed 09/01/21 Page 5 of 5 PageID: 239




Department of Human Services is served with the Complaint. Noting that

representation is not automatic, the AG’s Office explains that once representation is

granted, the Deputy AG assigned to the case will contact the agency and individuals

named in the Complaint to investigate the matter. The approval and investigative

processes for such representation can take weeks. The AG’s Office concedes that it

entered an appearance and requested an extension of time to respond to the Complaint

but failed to answer within the time allowed. Nevertheless, the declaration in

opposition states that the failure to timely respond was not the result of bad faith but

due to inadvertence, oversight and miscommunication amounting to excusable neglect,

and that as soon as the error was discovered, it was addressed by the prompt filing of a

motion to vacate default.



                                      CONCLUSION

       For the reasons discussed above, the Court concludes that vacating the default is

warranted in favor of adjudication on the merits. Accordingly, Defendants’ motion to

vacate default is granted.




                                            s/Mark Falk           __
                                            MARK FALK, CHIEF U.S.M.J.
Dated: September 1, 2021
